 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES RANDLE,                                     No. 2:19-cv-2615-EFB P
11                       Plaintiff,
12           v.                                         ORDER
13    PATRICK COVELLO, Warden, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, seeks leave to proceed in forma pauperis. ECF No. 2.

18                                Application to Proceed In Forma Pauperis

19          Plaintiff’s applications makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

20   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

21   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

22   § 1915(b)(1) and (2).

23                                         Screening Requirements

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                              Screening Order
 2          According to the complaint, plaintiff was placed in administrative segregation for an
 3   unspecified duration of time pending an investigation into whether he had stolen a tool at his
 4   prison job. ECF No. 1 at 3. He claims the allegation against him was false and that he was never
 5   charged with a rules violation. Id. Nevertheless, plaintiff lost his prison job and defendant Molle
 6   will not rehire him, purportedly because plaintiff was involved in an incident that compromised
 7   the safety and security of the facility. Id. Plaintiff, an African American, claims he was a victim
 8   of racism and also denied due process. As discussed below, plaintiff’s complaint cannot survive
 9   screening.
10          First, plaintiff fails to state an equal protection claim because there is no specific
11   allegation that defendant Molle (or any other individual) fired, refused to rehire, or placed
12   plaintiff in administrative segregation because of plaintiff’s race. See Thornton v. City of St.
13   Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).
14          Second, plaintiff fails to state a due process claim because he does not have a property or
15   liberty interest in a prison job that is protected by the Due Process Clause. Walker v. Gomez, 370
16   F.3d 969, 973 (9th Cir. 2004); Vignolo v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997). The court
17   notes that in a prison setting, a liberty interest is recognized and protected where the conditions of
18   confinement impose a hardship that is atypical and significant in relation to the ordinary incidents
19   of prison life. Sandin v. Conner, 515 U.S. 472, 485 (1995). However, plaintiff has not alleged
20   that his conditions of confinement resulted in such a hardship.
21                                              Leave to Amend
22          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
23   amended complaint it should observe the following:
24          Any amended complaint must identify as a defendant only persons who personally
25   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
26   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
27   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
28   legally required to do that causes the alleged deprivation). The complaint should also describe,
                                                         3
 1   in sufficient detail, how each defendant personally violated or participated in the violation of his
 2   rights. The court will not infer the existence of allegations that have not been explicitly set forth
 3   in the amended complaint.
 4             The amended complaint must contain a caption including the names of all defendants.
 5   Fed. R. Civ. P. 10(a).
 6             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 7   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
 8             Any amended complaint must be written or typed so that it so that it is complete in itself
 9   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
10   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
11   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
12   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
13   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
14   1967)).
15             Finally, the court notes that any amended complaint should be as concise as possible in
16   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
17   procedural or factual background which has no bearing on his legal claims.
18                                                 Conclusion
19             Accordingly, IT IS HEREBY ORDERED that
20                1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
21                2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
22                    in accordance with the notice to the California Department of Corrections and
23                    Rehabilitation filed concurrently herewith;
24                3. Plaintiff’s complaint is dismissed with leave to amend within 30 days from the
25                    date of service of this order; and
26   /////
27   /////
28   /////
                                                           4
 1            4. Failure to comply with this order may result in dismissal of this action.
 2   DATED: April 8, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
